Citation Nr: 0702180	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-22 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to non-service-connected death pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to January 
1969, and died in October 2002.  The appellant is claiming 
benefits as the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision and notice 
letter of the above Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the appellant requested a Travel Board 
hearing before a Veterans Law Judge at the RO in August 2004.  
She was scheduled for a hearing in March 2006, but she failed 
to report and did not seek rescheduling of her hearing.  
Therefore, the Board finds that all due process has been met 
with respect to the appellant's hearing request.


FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran's death in October 2002 was caused by hemorrhagic 
infarct of the brain.

2.  At the time of his death, the veteran was service-
connected for bilateral fovemacular degeneration, rated 70 
percent disabling, and was in receipt of a total disability 
rating based on individual unemployability, effective from 
May 1996.

3.  Cerebrovascular accident, hemorrhage, and any 
cardiovascular disease were not present during service, and 
were not manifested until many years after the veteran's 
discharge from service in 1969.

4.  The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between his 
military service, or any disability related thereto, and his 
death.

5.  The appellant filed a claim of entitlement to non-
service-connected death pension benefits on December 5, 2002.

6.  On that date, she reported her income as $8,400.00 per 
year.

7.  The appellant's daughters lived with the veteran prior to 
his death, received support from the veteran, and were both 
under 23 years old and pursuing a course of instruction at an 
approved educational institution on December 5, 2002.

8.  Effective December 1, 2002, the maximum annual income for 
death pension benefits for a surviving spouse with two 
dependents was $10,160.00.

9.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability rated totally disabling for a period of 
10 years immediately preceding death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death, nor may incurrence in service be presumed for any 
disease which caused or contributed to cause death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2006).

2.  The criteria for entitlement to dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 are not met.  38 
U.S.C.A. § 1318 (West 2002 & Supp. 2006); 38 C.F.R. § 3.22 
(2006).

3.  The criteria for an award of initial entitlement to non-
service-connected death pension benefits are met.  38 
U.S.C.A. §§ 1521, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.3(a), 3.23, 3.24, 3.271, 3.272, 3.273 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  The U.S. 
Court of Appeals for Veterans Claims has held that, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, 
as in a Statement of the Case (SOC) or Supplemental SOC.  
Mayfield v. Nicholson, No. 02-1077 (Vet. App. Dec. 21, 2006).

In the present case, proper VCAA notice was provided to the 
appellant in January 2003, prior to the April 2003 decisions.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claims and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

In January 2003 letter, the RO informed the appellant of its 
duty to assist her in substantiating her claims under the 
VCAA, and the effect of this duty upon her claims.  Moreover, 
it appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claims 
for service connection for cause of death and benefits under 
38 U.S.C.A. § 1318 are being denied, no effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant.  With regard to the claim for death 
pension, since this claim is granted herein, any defect in 
notice regarding effective date will be remedied by the RO 
when it implements the award.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Service Connection for Cause of Death

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for a disability which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

For service connection for the cause of the veteran's death 
to be granted, it must be shown that a service-connected 
disability caused death, or substantially or materially 
contributed to it.  The death of a veteran will be considered 
as having been due to a service-connected disability when 
such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

The veteran's October 2002 death certificate indicates that 
the immediate cause of his death was hemorrhagic infarct of 
the brain.  No other contributing causes were indicated.  It 
was noted the veteran had cirrhosis of the liver, but this 
was considered a significant condition contributing to death 
but not resulting in the underlying cause of death.

A review of the veteran's service medical records shows no 
evidence of complaints or diagnoses related to the veteran's 
cardiac or vascular system.  It was noted that the veteran 
received a medical discharge approximately seven months after 
he entered service because he was diagnosed with fovemacular 
retinitis, which rendered him unable to meet the physical 
requirements to remain in the Armed Forces.  The Medical 
Board Report indicates that physical examination of the 
veteran was normal except for his vision.

Post-service, a July 1969 VA chest X-ray report reveals there 
was no demonstrable disease of the veteran's chest.

In June 1970, the veteran underwent VA examination.  
Examination of his cardiovascular system revealed regular 
rate and rhythm.  There were no murmurs, and there was no 
edema.

There are no other medical records associated with the claims 
file regarding any treatment for the veteran's cardiac or 
vascular systems.

At the time of his death, the veteran was service-connected 
for bilateral fovemacular degeneration with defective vision, 
rated 70 percent disabling.  He had been granted individual 
unemployability from May 1996, based on this service-
connected disability.

Based on the record, the Board is unable to find that the 
veteran's death was related to or caused by his military 
service.  First, we note that the cause of his death was 
hemorrhagic infarct of the brain.  There is no indication 
that this or any cardiovascular disorder began in or is 
related to the veteran's military service.  There are no 
medical records detailing treatment for the disease that led 
to the veteran's death.  Therefore, there is no indication 
that this disorder manifested until just before his death in 
October 2002.  Finally, the Board notes that there is no 
medical opinion of record relating the cause of the veteran's 
death to any incident or disease in service.


In addition, there is no evidence of record that the 
veteran's service connected disorder - fovemacular 
degeneration - caused or contributed to the causes that led 
to his death.  There is no medical opinion contained in the 
claims file to relate the veteran's service-connected 
disability to his death from hemorrhagic infarct of the 
brain.

The Board recognizes that the appellant believes that the 
veteran's death was somehow related to his military service.  
The appellant's sincerity is not in question.  However, she 
has not been shown to have the requisite medical knowledge to 
capably opine on matters requiring expert knowledge, such as 
the etiology of a disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Therefore, while we are deeply sympathetic with the 
appellant's loss of her husband, we find that the evidence 
preponderates against the claim for service connection for 
the cause of the veteran's death, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  DIC - 38 U.S.C.A. § 1318

Pertinent law and regulations provide that a surviving spouse 
may be entitled to dependency and indemnity compensation in 
the same manner as if the veteran's death were service-
connected, under certain specific conditions.  VA shall pay 
DIC under 38 U.S.C.A. § 1318 to the surviving spouse of a 
veteran who dies not as the result of his own willful 
misconduct, and who at the time of death was in receipt of or 
"entitled to receive" compensation for a service-connected 
disability rated totally disabling provided that - (1) the 
disability was continuously rated totally disabling for a 
period of at least 10 consecutive years immediately preceding 
death; (2) the disability was continuously rated totally 
disabling since the veteran's release from active duty and 
for a period of at least five years immediately preceding 
death; or if the veteran would have been entitled to receive 
such compensation but for clear and unmistakable error (CUE) 
in previous final RO decisions and certain previous final 
Board decisions; or (3) the veteran was a former POW who died 
after September 30, 1999, and the disability was continuously 
rated totally disabling for a period of not less than one 
year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22(a).

"Entitled to receive" means that, at the time of death, the 
veteran had a service-connected disability rated totally 
disabling by VA, or had a total rating based upon individual 
unemployability (TDIU), but was not actually receiving 
compensation for an enumerated reason.  See 38 C.F.R. §§ 
3.22, 4.16.

The Board notes that, for several years, there was a legal 
controversy over the interpretation and applicability of 
section 1318.  In Wingo v. West, 11 Vet. App. 307 (1998), the 
Court of Appeals for Veterans Claims interpreted 38 C.F.R. § 
3.22(a) as permitting a DIC award in a case where the veteran 
in a claim had never established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period before he died.  The Court concluded that the language 
of section 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if the veteran had applied for compensation during his 
or her lifetime.

The Secretary of Veterans Affairs, in a final rule effective 
on January 21, 2000, amended 38 C.F.R. § 3.22(a), to clearly 
define "entitled to receive" so as to exclude the 
"hypothetical" entitled-to-receive section-1318(b) basis 
recognized in the aforementioned caselaw.  65 Fed. Reg. 3,388 
(Jan. 21, 2000).  Thus, the Wingo precedent has been rendered 
ineffective.  The revision reflects VA's conclusion that 38 
U.S.C.A. § 1318(b) authorizes payment of DIC only in cases 
where the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation for the required period or would have 
established such a right if not for clear and unmistakable 
error by VA.

In August 2002, cases involving the issue of entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1318 were 
placed under a temporary stay of adjudication in accordance 
with the directions of the U.S. Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 260 
F.3d 1365 (Fed. Cir. 2001).  Subsequently, the Federal 
Circuit Court revised the stay order and directed VA to 
process all claims for DIC under section 1318, including 
"hypothetical entitlement" claims, except for those in 
which a survivor seeks to reopen a claim on the grounds of 
new and material evidence, pending further rulemaking 
proceedings.  National Organization of Veterans' Advocates v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 
2003).  See Chairman's Memorandum No. 01-03-09 (April 8, 
2003).  Since the temporary stay has been lifted with regard 
to this issue as presented in the present appeal, the Board 
will proceed with consideration of the appellant's claim for 
entitlement to DIC under 38 U.S.C.A. § 1318.

We are aware that where pertinent law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant applies unless 
Congress has provided otherwise or permitted the Secretary to 
do otherwise and the Secretary has done so.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).  In section 3.22, the more favorable 
version to the appellant must apply.  However, considering 
that the veteran had not been in receipt of, or entitled to 
receive, a total disability evaluation for 10 years or more, 
the application of either version of 38 C.F.R. § 3.22(a) 
would result in the same outcome, and the Board finds that 
the appellant is not prejudiced by the Board's proceeding to 
final appellate review.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In this matter, none of the three bases for establishing 
entitlement to DIC under 38 U.S.C.A. § 1318 has been met.  
Paragraphs (1) and (2) do not apply because the veteran had 
no service-connected disabilities to be continuously rated 
100 percent disabling for ten years, or even five years, 
immediately preceding his death, and there is no indication 
of CUE in the prior decisions.  Paragraph (3) does not apply 
because there is no evidence the veteran was a former POW.

As stated before, the veteran died in October 2002 and was in 
receipt of a TDIU rating since May 1996, approximately seven 
years prior to his death.  Therefore, it is clear that the 
veteran was not in actual receipt of or entitled to receive 
(but for military retired pay) compensation at a total 
disability rating for 10 consecutive years prior to his 
death, as is required to be entitled to DIC under 38 U.S.C.A. 
§ 1318(b)(1).  See Wingo, supra.

The Board appreciates the sincere testimony and statements 
proffered by the appellant.  In the present matter, however, 
we are constrained to follow the provisions of law governing 
this type of claim.  The Court has held that, when the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  As the law is dispositive of the 
section 1318 issue in the instant case, as related to the 
claim for DIC benefits, the benefit-of-the-doubt rule is not 
for application, and the appeal must be denied.

IV.  Death Pension

In December 2002, the appellant filed an "Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By A Surviving Spouse" (VA Form 21-534), 
and enclosed a copy of a Certificate of Marriage between the 
appellant and veteran dated in November 2000.  On that form 
the appellant indicated that her income was $8,400.00 a year.  
She also noted she had two children.  The income of one was 
$8,400.00 a year, and the other had no income.

In an April 2003 decision, the RO denied the appellant's 
claim for death pension because her income exceeded the 
maximum annual death pension limit.  The RO noted that the 
income limit for a surviving spouse with no dependents was 
$6,407.00.

On her Application for Exclusion of Children's Income (VA 
Form 21-0571), submitted in May 2003, the appellant indicated 
that both of her children lived with her.  Only one had 
income, and that child's income was not reasonably available 
to the appellant.

On a May 2003 application for benefits (VA Form 21-534), the 
appellant indicated that she had two children who were the 
step-children of the veteran.  Both were over the age of 18 
and attending school.

In January 2004, the appellant submitted copies of mail sent 
to her daughters, to show that they lived in the same house 
as the veteran.  She also submitted copies of checks the 
veteran wrote, as proof of his contribution to their support.

The surviving spouse of a veteran who met the wartime service 
requirements will be paid the maximum rate of pension, 
reduced by the amount of her countable income.  38 U.S.C.A. § 
1541; 38 C.F.R. §§ 3.23, 3.273.  Payments from any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received, unless specifically 
excluded.  38 C.F.R. § 3.271.  For the purpose of determining 
initial entitlement, the monthly rate of pension shall be 
computed by reducing the applicable maximum pension rate by 
the countable income on the effective date of entitlement and 
dividing the remainder by 12.  38 C.F.R. § 3.273(a).  
Nonrecurring income (income received on a one-time basis) 
will be counted, for pension purposes, for a full 12-month 
annualization period following receipt of the income.  38 
C.F.R. § 3.271(c).

The effective date of an award of death pension is the first 
day of the month in which the veteran's death occurred if the 
claim is received within 45 days after the date of death; 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(c)(3)(ii).  Payment of monetary benefits will commence 
the month following the effective date of the award.  38 
C.F.R. § 3.31.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and is to be given the same force and effect as published in 
VA regulations.  38 C.F.R. § 3.21.

Effective December 1, 2002, the MAPR for an otherwise 
eligible claimant, with two dependent children, was $10,160.  
Id.

The Board initially notes that the appellant filed her 
original application for benefits more than 45 days after the 
death of the veteran.  Therefore, if she is eligible for 
death pension benefits, the effective date of the award is 
the date of the claim, i.e., December 5, 2002.  At that time, 
the appellant reported her income as $8,400.00 per year.  Her 
claim was initially denied because she was considered a 
surviving spouse with no dependents.  However, the appellant 
has since submitted information showing that her children, 
the veteran's step-children, lived with the veteran prior to 
his death.  She also demonstrated that he contributed to 
their support and that, while each is over 18 years of age, 
they attended school and were not yet 23 years old at the 
time the appellant filed her claim.  See 38 U.S.C.A. 
§ 101(4)(A) (West 2002).  

Therefore, the Board considers her to have been a surviving 
spouse with two dependents, as the veteran's stepdaughters 
(the appellant's daughters) were 22 and 19 years of age at 
the time of the veteran's death, and were still in school.  
The maximum annual pension rate to establish initial 
entitlement to death pension for the appellant, then, was 
$10,160, which exceeded her income at that time.


The Board notes here that, while one of the appellant's 
daughters had income, the appellant indicated that it was not 
reasonably available to her and that her daughter used it for 
her own personal expenses.  Considering the doctrine of 
giving the benefit of the doubt to the claimant, and without 
finding error in the RO's determination, we believe that 
counting the daughter's income against the widow's countable 
income for pension purposes at the time of the original claim 
would work a hardship on the surviving spouse.  See 38 C.F.R. 
§ 3.24a (2006).  Therefore, the Board finds that initial 
entitlement to VA death pension benefits may be granted, 
based on her reported income and number of dependents on 
December 5, 2002, the date of her claim.

With regard to the precise amount of payments, if any, are 
due to the appellant, with consideration of subsequent 
changes in income and dependency, the Board refers this issue 
to the RO for all appropriate action.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to non-service-connected death pension is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


